Citation Nr: 0904795	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by which the RO 
granted service connection for hepatitis C to which it 
assigned a noncompensable evaluation effective May 25, 2001.  

The Veteran filed a notice of disagreement in February 2004 
in which he contested the initial disability rating assigned.  
In the subsequent April 2004 statement of the case, the RO 
assigned a 10 percent disability rating for the service-
connected hepatitis C also effective May 25, 2001.  Despite 
the increased rating, the case was forwarded to the Board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that  
although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal).  

By July 2005 decision, the Board denied the Veteran's claim 
of entitlement to an initial evaluation in excess of 10 
percent for service-connected hepatitis C, and the Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2007 
unpublished opinion, the Court vacated the Board's July 2005 
decision and remanded it to the Board for further action 
consistent with its opinion.  See 2007 WL 3242328 (Vet. 
App.).  

The Board notes that in July 2005, it referred the matter of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
to the RO.  To the extent that the RO has not acted in this 
regard, the Board is again referring this matter to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Court has determined that the July 2003 medical 
examination report upon which the Board based its July 2005 
decision was inadequate in that it did not address all of the 
criteria entailed in a 20 percent evaluation for hepatitis C.

Under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2008) 
(Hepatitis C (or non-A non-B hepatitis)), nonsymptomatic 
hepatitis C is rated as noncompensable (0 percent).   

A 10 percent rating is assigned for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of a least one week, but less than two weeks, 
during the past 12-month period.  

A 20 percent rating is warranted for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) have a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 100 percent rating is warranted with serologic evidence of 
hepatitis C infection and the following signs and symptoms 
due to hepatic C infection: Near constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right quadrant pain).

Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating condition under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  See Note (1) and Note (2) 
after Diagnostic Code 7354, located in 38 C.F.R. § 4.114.

The RO must schedule a VA medical examination to assess the 
severity of the Veteran's service-connected hepatitis C as 
detailed below.  Particular attention must be paid to a 
discussion of the applicable rating criteria so that the 
Board may make an informed decision as to the proper rating 
to be assigned.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's statutory duty to assist includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one).

The RO must associate with the claims file all VA treatment 
records pertinent to hepatitis C.  The Board notes that VA 
records dated in November 2008 have been added to the record.  
However, the RO must ensure that all VA medical records dated 
from May 25, 2001 to the present are included in the claims 
file.

Finally to ensure that the Veteran has received complete 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), the RO must send an amended VCAA notice to the 
Veteran that includes information regarding disability 
ratings and effective dates as contemplated by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
observes that the Court recently issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  As this case 
does not apply to initial rating cases, discussion of its 
provisions is not required in the VCAA notice sent to the 
Veteran herein.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran an amended VCAA 
notice that includes the type of 
information mandated by the Court in 
Dingess.

2.  Ensure that all VA medical records 
pertinent to treatment of hepatitis C and 
dated from May 25, 2001 to the present 
are associated with the claims file.  

3.  Schedule a VA medical examination to 
assess the current severity of the 
Veteran's service-connected hepatitis C.  
All symptoms and manifestations should be 
enumerated and the frequency and duration 
of each symptom is to be noted.  Findings 
which correlate to the rating criteria 
should be reported.  In particular, the 
examiner is asked to comment upon (1) 
whether the Veteran experiences symptoms 
such as fatigue, malaise, and/or anorexia 
and, if so, whether any of the foregoing 
requires dietary restriction or 
continuous medication; (2) whether the 
Veteran experiences incapacitating 
episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain 
- if so, the examiner must comment on the 
total duration of such symptomatology in 
the past 12 months; and (3) whether the 
Veteran suffers from weight loss or 
hepatomegaly as a result of his hepatitis 
C.  The examiner must review the 
pertinent records in the claims file in 
conjunction with the examination and 
indicate in the examination report 
whether such review was accomplished.  A 
complete rationale for all opinions and 
conclusions must be provided.  All 
necessary diagnostic tests should be 
performed.

4.  Review the entire record to include 
all new evidence received and undertake 
any other indicated development, and 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, provided 
the Veteran and his attorney with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim since the 
April 2004 statement of the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

